Citation Nr: 0929201	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for VA compensation purposes.  

2.  Entitlement to service connection for a bilateral eye 
disorder.  

3.  Entitlement to service connection for skin cancer.  

4.  Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure.  

5.  Entitlement to an effective date earlier than January 17, 
2008, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:  Richard J. Mahlin, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the RO 
which granted service connection for tinnitus; effective from 
January 17, 2008, and denied service connection for the 
remaining issues on appeal.  

In a letter received in April 2008, the Veteran appeared to 
have raised the issue of service connection for hepatitis.  
This matter has not been developed for appellate review and 
is not inextricably intertwined with the issues currently on 
appeal.  Therefore, the matter is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma incurred 
during his active military service. 

3.  The Veteran is not shown to have a bilateral eye 
disorder, skin cancer, or a lung disorder at present which is 
related to service or any incident there in.  

4.  An original claim of service connection for tinnitus was 
received on January 17, 2008.  

5.  Service connection for tinnitus was granted by the RO in 
April 2008, effective from January 17, 2008.  

6.  The earliest effective date for the establishment of 
service connection for tinnitus is January 17, 2008, the date 
of receipt of the Veteran's original claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder 
for compensation purposes have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
4.150 (2008).  

2.  The Veteran does not have a bilateral eye disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  The Veteran does not have skin cancer due to disease or 
injury which was incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

4.  The Veteran does not have a lung disorder due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

5.  An effective date earlier than January 17, 2008, for the 
grant of service connection for tinnitus is not assignable.  
38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(p),(q),(r), 
3.151(a), 3.159, 3.400(b)(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2007, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within any applicable presumptive period 
subsequent to discharge from service, of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

In this case, the Veteran's service treatment records and all 
VA and private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was afforded an opportunity to testify at a personal hearing, 
but declined.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination is not needed because there is 
no competent evidence of a current disability or competent 
evidence establishing an in-service event, injury or disease, 
including on a presumptive basis, and no competent evidence 
that any claimed disability may be related to the Veteran's 
military service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
malignant tumor manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Dental Condition

By rating action in June 1957, the Veteran was granted 
service connection for dental treatment purposes for multiple 
teeth.  

For compensation purposes, veterans having a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  Therapeutic 
and restorative dental treatment, for example, fillings, 
bridges, and extractions, almost always involves physical 
impact of the teeth.  The intended effect of dental treatment 
performed in service, including extractions of teeth, is not 
considered dental "trauma" as the term is defined in 38 
C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See 
VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).  See 
also 38 C.F.R. § 3.306(b)(1) (2008).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for one-time outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381 (2008); see also Byrd v. Nicholson, 19 Vet. 
App. 388, 393 (2005), 38 U.S.C.A. § 1712 (West 2002).  Acute 
periodontal disease will not be considered service-connected 
for treatment purposes.  38 C.F.R. § 3.381(e) (2008).  

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  38 C.F.R. § 3.381(b) (2008).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA dental treatment for 
the condition without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2008).  

In this case, the service dental records showed that the 
Veteran received dental treatment for multiple caries teeth, 
including extraction of five teeth on several occasions 
during service.  The Veteran does not claim nor do the 
service records show that his extensive dental care, 
including five extractions during service were due to combat 
wounds or other service trauma.  

Subsequent to his discharge from service, the Veteran was 
granted service connection for purposes of establishing one-
time eligibility for outpatient dental treatment by the RO in 
June 1957.  Thus, the issue of service connection for a 
dental disorder for the purposes of one-time outpatient 
treatment is moot and need not be considered.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code (DC) 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. 
§ 4.150, DC 9913.  In this case, there is no evidence that 
the Veteran's loss of teeth was the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
Veteran does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. 
§ 17.161(a).  It is also apparent from the record that 
removal of the Veteran's teeth is not considered "trauma" 
for purposes of establishing service connection for 
outpatient dental treatment under 38 C.F.R. §§ 3.381 and 
17.161.  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 
1997).  

In summary, the Veteran has not presented any competent 
evidence that he has a dental disorder for which service-
connected compensation may be granted.  There is no evidence 
of any in-service dental trauma.  To have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  Id.  Therefore, 
the Veteran does not have a service-connected, non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)).  
38 C.F.R. § 17.161(c).  Accordingly, service connection for a 
dental disorder for VA compensation purposes is not 
warranted.  




Bilateral Eye, Skin Cancer, Lung Disorder

The Veteran contends, in essence, that service connection 
should be established for a bilateral eye disability and skin 
cancer on the basis that the disabilities were due to sun 
exposure during service.  The Veteran also asserted that 
service connection should be established for a lung disorder 
based on exposure to asbestos from pipes on Navy ships.  

While the Veteran may believe that he has a bilateral eye 
disorder, skin cancer and a lung disorder from asbestos 
exposure which are related to service, he has not presented 
any competent medical evidence to support that assertion.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  

That is, lay statements may be competent to support a claim 
for service connection by showing the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on his service symptoms, 
has the requisite expertise to render a medical diagnosis or 
to comment on a question of medical etiology or causation.  

The service treatment records show no complaints, treatment, 
abnormalities, or diagnosis referable to any eye, respiratory 
or skin problems in service, nor do they reflect any 
treatment or problems from a sunburn.  The Veteran's 
separation examination in May 1956, showed his eyes, lungs, 
and ophthalmoscopic systems were normal and his uncorrected 
visual acuity was 20/20.  Other than a "tattoo ULA" and a 
1-inch "ULA versus scar" around the left eye, the Veteran's 
skin was normal.  

The evidence of record includes numerous VA and private 
medical records showing treatment for various maladies on 
numerous occasions from 1992 to the present.  The medical 
reports do not, however, show any treatment or abnormalities 
referable to any respiratory problems.  Although the evidence 
of record showed a history of cataract surgery, and the 
record shows a May 2003 right eye cataract surgery, the 
record on appeal does not contain any competent evidence 
suggesting a relationship between any reported cataract 
disorder and service.  

A letter from a private dermatologist, received in February 
2008, indicated that the Veteran was treated for skin 
problems from sun damage, including basal cell and squamous 
cell carcinomas predominantly on his face and neck beginning 
in 2002.  However, a review of the medical reports failed to 
reveal any evidence or opinion that the basal cell and 
squamous cell carcinomas were related to service.  Although 
the Veteran was advised on several occasions during the 
pendency of this appeal to provide VA with evidence showing 
that his current skin disorder was related to service, he has 
not submitted any competent evidence to that effect.  

The Veteran did submit a health journal article on the 
subject of sun exposure, which indicated that sun damage 
begins in childhood, but that most skin cancers do not appear 
until after age 50.  However, the article did not offer any 
probative evidence even remotely suggesting that this 
Veteran's skin cancer, first demonstrated more than 45 years 
after service, was related to service.  

Concerning the claim for a lung disorder, a letter from a 
private physician, received in March 2008, indicated that she 
had reviewed the Veteran's medical records and found no 
evidence of asbestos exposure in service.  The physician also 
indicated that there was no diagnostic evidence, i.e., x-ray 
studies or pulmonary function tests, suggestive of asbestos 
exposure and no indication in the record that the Veteran had 
ever been evaluated for any pulmonary problems.  

While the Veteran's contentions have been carefully and 
sympathetically considered, his assertions concerning a 
bilateral eye disability and lung disorder are outweighed by 
the absence of any objective medical evidence of a current 
disability related to service.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a eye disability, lung 
disorder, or skin cancer, including basal and squamous cell 
carcinoma in service or until many years thereafter; no 
evidence of a current lung disorder, and no competent 
evidence relating any current claimed disability to service, 
the record affords no basis to grant service connection.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2008).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2005).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2008).  

In cases involving service connection for presumptive 
diseases, the effective date is the day following separation 
from service or date entitlement arose if the claim is 
received within one year of discharge from service; otherwise 
the date of receipt of a claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii).  

While the Veteran believes that he should be assigned an 
earlier effective date for the grant of service connection 
for tinnitus, the provisions of the law governing effective 
date of awards of benefits are clear and unambiguous.  The 
effective date of an award is generally the date of receipt 
of a claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In this case, the Veteran's original claim of service 
connection for defective hearing was received in September 
2007, more than 55 years after his discharge from service.  
VA and private medical records subsequently obtained and 
associated with the claims file showed that the Veteran was 
seen on numerous occasions for various maladies from 1992 to 
2008.  On VA audiological evaluation in October 2003, the 
examiner opined that it was as likely as not that the 
Veteran's hearing loss was due to acoustic trauma from combat 
in service.  Parenthetically, the Board notes that the 
Veteran made no mention of any problems or history of 
tinnitus when examined by VA in 2003, or on his original 
claim for VA compensation benefits, received in 2007.  The 
first reported complaint of tinnitus was on VA audiological 
examination in January 2008.  By rating action in February 
2008, the RO, in part, granted service connection for 
tinnitus and assigned a 10 percent evaluation; effective from 
January 17, 2008, the date of the VA examination report which 
first showed a current disability.  

The Board observes that under 38 C.F.R. § 3.157(b)(1), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file).  The Board notes, 
however, that treatment records do not constitute informal 
claims when service connection has not yet been established 
for the condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).  As such, the October 2003 VA report 
cannot be considered an informal claim for service 
connection.  

In this case, the RO assigned an effective date of January 
17, 2008, the date entitlement arose, which is the earliest 
date allowable under the applicable criteria discussed above.  
38 C.F.R. § 3.400(b)(2).  Consequently, the Board concludes 
that the Veteran's claim for an effective date earlier than 
that allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

Service connection for a dental condition for VA compensation 
purposes is denied.  

Service connection for a bilateral eye disorder is denied.  

Service connection for skin cancer is denied.  

Service connection for a lung disorder, claimed as due to 
asbestos exposure, is denied.  

Entitlement to an effective date earlier than January 17, 
2008, for the grant of service connection for tinnitus is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


